Citation Nr: 0936550	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to December 
1987, and from December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the above claim.  The appeal 
continues to be under the jurisdiction of the RO in Boston, 
Massachusetts.

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. § 
7107(c) (West 2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains a diagnosis of PTSD, and in statements 
and testimony, the Veteran has identified certain stressors 
with sufficient specificity to warrant further development.  
More specifically, a review of the claims file reveals the 
Veteran's contention that while attached to several different 
Motor Transport Battalions (MTBs) in the Persian Gulf over 
the period of January 8, 1991 to May 9, 1991, a member of his 
unit named A.A. was killed at the Port of Jubail as he 
serviced a tractor-trailer when something broke loose 
(mechanical) and he was struck in the face (A.A. was 
reportedly also a member of the Veteran's Reserve unit in the 
United States that had been called to active duty, TransCo 
6th MTB 4th FSSG, Providence, Rhode Island); a "SCUD" 
missile detonated within 200 yards of the Veteran at the Port 
of Jubail; the Veteran's unit(s) was subjected to 
mortar/sniper attacks; and the Veteran routinely had to drive 
trucks down roads that were mined.  

There is also no indication that the U.S. Marine Corps or 
other appropriate channels were ever utilized for the 
purposes of obtaining the unit records for the 6th MTB, 4th 
Marine Division, 7th MTB, 1st Marine Division, and 8th MTB, 
Second Marine Division, for the period of January to May 
1991.  Consequently, the Board finds that this claim must be 
remanded so an effort can be made to obtain these records.  
In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

An effort should also be made to obtain any additional VA 
treatment records for the Veteran showing treatment for PTSD, 
dated since May 2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran showing 
treatment for PTSD, dated since May 
2005.

2.  An effort should be made to contact 
the U.S. Marine Corps or use other 
appropriate channels in order to obtain 
the unit histories of the 6th MTB, 4th 
Marine Division, 7th MTB, 1st Marine 
Division, and 8th MTB, Second Marine 
Division, for the period of January to 
May 1991, to determine whether a 
service member by the name of A.A. (for 
full name of A.A., see page 8 of 
hearing transcript dated March 10, 
2009) was killed at the Port of Jubail 
as he serviced a tractor-trailer when 
something broke loose (mechanical) and 
he was struck in the face (A.A. was 
reportedly also a member of the 
Veteran's Reserve unit in the United 
States that had been called to active 
duty, TransCo 6th MTB 4th FSSG, 
Providence, Rhode Island); a "SCUD" 
missile detonated within 200 yards of 
the Veteran at the Port of Jubail; the 
Veteran's unit(s) was subjected to 
mortar/sniper attacks; and/or the 
Veteran and other members of his unit 
routinely had to drive trucks down 
roads that were mined.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders- 
IV (DSM-IV). All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM- 
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal. If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


